Citation Nr: 1225115	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  07-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability. 

2.  Entitlement to service connection for back strain. 

3.  Entitlement to service connection for right knee pain. 

4.  Entitlement to service connection for left knee pain. 

5.  Entitlement to service connection for right foot pain. 

6.  Entitlement to service connection for left foot pain. 

7.  Entitlement to service connection for residuals of a right foot fracture. 

8.  Entitlement to service connection for lupus. 

9.  Entitlement to service connection for genital pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and L.T.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed 76 days of active duty for training between December 29, 1995, and March 13, 1996.  He served 66 additional days of active duty for training from August 8 through October 10, 2006.  He completed 9 inactive duty training days between October 11, 2006, and September 13, 1997.  He performed active military service with the Regular U.S. Army from September 14, 1997, through April 15, 1999.  His service connection claims potentially stem from any duty period mentioned above. 

This appeal arises to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an August 2003 rating decision, the RO denied an application to reopen a claim for service connection for genital pain.  In an August 2004 statement of the case (SOC), the RO denied applications to reopen claims for service connection for back strain, a bilateral knee disability, a bilateral foot disability, residuals of a right foot fracture, and lupus.  In an October 2006 rating decision, the RO denied service connection for a respiratory disability. 

In April 2003, the Office of the Adjutant General, State of Texas, supplied the RO with evidence of the Veteran's military service periods.  The certified document supplied discloses that the Veteran performed 76 days of active duty for training between December 29, 1995, and March 13, 1996.  The document reflects that the Veteran also served for 66 additional days of active duty for training from August 8 through October 10, 2006.  A DD-214, issued for that same period, reflects 2 months and 5 days of continuous service from August 8 through October 10, 2006.  

Also, according to the certified document, the Veteran completed 9 inactive duty training days between October 11, 2006, and September 24, 1997, although the latter date should be September 13, 1997, because a more recent DD Form 214 reflects that he performed active military service with the Regular U.S. Army from September 14, 1997, through April 15, 1999.  

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In June 2010 the Board indicated that previously denied claims of entitlement to service connection for back strain, bilateral knee disability, bilateral foot disability, residuals of a right foot fracture, lupus, and genital pain must be reconsidered, noting that additional service records had been added to the record following the RO's denial of those claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Respiratory Disability 

A September 1995 enlistment examination report is negative for any respiratory disability.  The lungs and chest were clear.  The Veteran completed a medical history questionnaire and checked "no" to any relevant medical history.  

A January 1996 Service Treatment Report (STR) notes a hacking cough.  The assessment was sinusitis.  A later January 1996 STR notes sinusitis and viral syndrome.  A February 1996 STR notes painful breathing when running.  Another February 1996 STR notes continuing breathing problems.  There is no separation examination of record and there is no report of medical history questionnaire on which the Veteran may have reported continuing respiratory symptoms at the time of discharge from his active duty training or from later active military service.  

A February 2003 private medical report notes pharyngitis.  A private medical examination report, dated in April 2003, reflects that X-rays suggested right lower lobe pneumonia.  

In October 2005, the Veteran again requested service connection for respiratory problems.  In December 2005, the Veteran reiterated that all claimed conditions arose during active service.  

In October 2006, the RO denied service connection for a respiratory disability on the basis that the STRs did not show a respiratory condition or treatment.  

In contrast to the RO's determination, the STRs do document recurring breathing complaints and assessments of sinusitis and viral syndrome during the Veteran's initial active duty for training.  The Veteran has supplied competent evidence of continuity of symptomatology since active service.  VA should therefore examine him to determine the nature and etiology of any current respiratory condition.  




Low Back Pain

The STRs reflect that upon beginning active duty for training in September 1995, all systems were normal.  The Veteran completed a medical history questionnaire and checked "no" to any medical history.  

A January 1996 STR notes back pains, among other symptoms.  No relevant assessment was made.  A February 1996 report notes a painful right trapezius spasm.  Another February 1996-dated STR notes a 5-day history of back pains, with no history of trauma.  The assessment was MLBP (mechanical low back pain).  

Two days later, the Veteran was again treated for low back pains.  The STR notes that the Veteran was in his 7th week of basic training and had back pains ever since starting basic training.  The assessments included MLBP.

In May 1999, the Veteran requested service connection for back strain, among others.  In September 2000, the RO denied the service connection claim on a not-well-grounded basis.  

In December 2000, the Veteran again requested service connection a back condition. 

In April 2001, the RO received Social Security Administration (SSA) records that reflect that the Veteran had applied for SSA disability benefits in August 1997, shortly before entering active military service in September 1997.  He reported, in his August 1997 application for SSA benefits, that he became disabled from working on January 1, 1995, and that his disabling conditions included backache.  An October 1997 SSA disability benefits decision denied benefits.  The SSA-records include SSA claims forms that reflect that the Veteran was treated by a Texas Army National Guard unit, most recently in October 1996.  This treatment was for his back and other health matters.

In January 2002, the RO denied service connection for back strain.

In April 2003, the RO received private medical reports from the Veteran.  Among these is a February 2003 report that notes rheumatoid arthritis.

In August 2003, the RO denied an application to reopen a claim for service connection for back strain among others.  In October 2005, the Veteran again requested service connection for low back pain.  

In December 2005, the Veteran re-iterated that all claimed conditions arose during active service.  

An October 2006 report from Arthritis and Osteoporosis Clinic - Brazos contains an assessment of rheumatoid arthritis.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge that he injured his back when a heavy tire fell on it.  

In this case, there is documented mechanical low back pain that arose during active duty for training and evidence of continuity of symptomatology since active service.  The Veteran should be examined to determine the nature and etiology of any spinal disorder.  

Both Knees

The enlistment examination report, dated in September 1995, reflects that all systems were normal.  The Veteran completed a medical history questionnaire and checked "no" to a history of any health problem.  

The STRs include a February 1996-dated report that notes a 5-day history of knee pains, with no history of trauma.  No knee diagnosis was offered.  Two days later, the Veteran was again seen for knee pains.  The report notes that the Veteran was in his 7th week of basic training.

In May 1999, almost immediately after separation from active military service, the Veteran requested service connection for both knees.  In September 2000, the RO denied the claim on a not-well-grounded basis.  

In December 2000, the Veteran again requested service connection for a bilateral knee disability.  

In April 2001, the RO received SSA records that reflect that the Veteran had applied for SSA disability benefits in August 1997, shortly before entering active military service in September 1997.  He reported, in his August 1997 application for SSA benefits, that he became disabled from working on January 1, 1995, and that his disabling conditions included knee problems.  An October 1997 SSA disability benefits decision denied benefits.  

In January 2002, the RO denied service connection for right and left knee pains.

In February 2003, the Veteran again requested service connection for bilateral knee pains, among others.

In March 2003, private physician Dr. Brown reported that in the recent 3 months, arthritis of the knees had worsened.  In August 2003, the RO denied an application to reopen claims for service connection for bilateral knee pains.  

In October 2005, the Veteran again requested service connection for bilateral knee problems.  In October 2006, the RO determined that no new and material evidence had been submitted.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge that his knees were injured in basic training when he had to assume the "chair" position.  He testified that he was sent to sick call for his knees and he was allowed to wear tennis shoes during service, because of his knees.  

In this case, the knee pains that arose during active duty for training and the evidence of continuity of symptomatology since active service cannot be disregarded.  The Veteran should be examined to determine the nature and etiology of any knee disorder.  

Both Feet

The STRs reflect that in September 1995 the feet were normal.  The Veteran completed a medical history questionnaire and checked "no" to a history of any health problem.  

A February 1996-dated STR notes a 5-day history of foot pains, with no history of trauma.  The relevant assessment was rule-out pes cavus.  Two days later, the Veteran was again treated for foot pains.  The report notes that the Veteran was in his 7th week of basic training and had bilateral foot pains ever since starting basic training.  The examiner noted point tenderness of the right 3rd metatarsal and other foot pains.  The assessments included bilateral foot pains due to pes cavus.  

A later February 1996 podiatry consultation report reflects bilateral pes planus.  The report notes that a bone scan was positive, indicating bilateral foot stresses during basic training.  The assessment was metatarsalgia of the feet.  The Veteran was placed on a profile, issued cork inserts and toe spacers for his boots, and cleared to enter AIT (advanced individual training).  

In May 1999, almost immediately after separation from active military service, the Veteran requested service connection for a bilateral foot condition unrelated to the right foot fracture.  In September 2000, the RO denied the claim on a not-well-grounded basis.  

In December 2000, the Veteran requested service connection for bilateral flat feet. In January 2002, the RO denied service connection for right and left foot pains.  

In February 2003, the Veteran requested service connection for bilateral foot pains, among others.  A February 2003 private medical report notes rheumatoid arthritis.  In March 2003, Dr. Brown, a private physician, reported that in the recent 3 months, arthritis of the feet had worsened. 

In October 2005, the Veteran again requested service connection for bilateral foot problems.  

An October 2006 report from Arthritis and Osteoporosis Clinic - Brazos contains an assessment of rheumatoid arthritis.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge.  At the hearing, L.T. testified that she knew the Veteran during active service and could recall his complaints of foot pains during that time.

In this case, the documented bilateral foot pains that arose during active duty for training and the evidence of continuity of symptomatology since active service cannot be disregarded.  The Veteran should be examined to determine the nature and etiology of any acquired bilateral foot disorder.  

Right Foot Fracture

The STRs include an enlistment examination report, dated in September 1995, which reflects that all systems were normal.  The Veteran completed a medical history questionnaire and checked "no" to a history of any health problem.  

A February 1996 STR reflects that the Veteran was in his 7th week of basic training and had bilateral foot pains ever since starting basic training.  The examiner noted point tenderness of the right 3rd metatarsal.  The relevant assessment was rule-out 3rd metatarsal fracture.  X-rays were negative.  A bone scan study was scheduled.  

A later February 1996 podiatry consultation report reflects that a bone scan was positive, thus indicating bilateral foot stresses during the activities of basic training.  The assessment was metatarsalgia of the feet.  The Veteran was placed on a profile, issued cork inserts and toe spacers for his boots, and cleared to enter AIT (advanced individual training).  A right foot fracture was not mentioned. 

In May 1999, almost immediately after separation from active military service, the Veteran requested service connection for a right foot fracture.  

SSA records reflect that the Veteran applied for SSA disability benefits in August 1997, shortly before entering active military service in September 1997.  He reported, in his August 1997 application for SSA benefits, that he became disabled from working on January 1, 1995, and that his disabling conditions included a right foot fracture.  An October 1997 SSA decision denied disability benefits.

The SSA-supplied records include SSA claim forms that reflect that the Veteran was treated by a Texas Army National Guard unit, most recently in October 1996.  This treatment was for a broken foot, among others.

In January 2002, the RO denied service connection for a right foot fracture.  

In February 2003, the Veteran reported that his right foot was broken in the military.  He requested service connection for a right foot fracture.  In August 2003, the RO denied an application to reopen claims for service connection for right foot fracture, among others.  

In March 2010, the Veteran testified before the undersigned Veterans Law Judge that his foot-fracture occurred just prior to graduation from basic training.  He testified that he sought medical care immediately after active military service in May 1999 at the Dallas VA Medical Center, but was refused care.  

In this case, right foot metatarsal pain clearly arose during active duty for training and there is evidence of continuity of symptomatology since active service.  The Veteran should be examined to determine the nature and etiology of any acquired right metatarsal disorder.  

Lupus

An enlistment examination report, dated in September 1995, reflects that all systems were normal.  The Veteran completed a medical history questionnaire and checked "no" to a history of any health problem.  He entered active duty for training in December 1995.  The STRs for his earlier period of active duty for training do not reflect lupus.  There is no STR from the Veteran's subsequent active military service; however, in May 1999, almost immediately after separation from active military service, the Veteran requested service connection for lupus.  

In December 2000, the Veteran again requested service connection for lupus.  In January 2002, the RO denied service connection for lupus.  In February 2003, the Veteran reported that lupus was diagnosed in 1996, in the military.

In April 2003, the RO received private medical reports from Dr. Brown.  Dr. Brown reported that systemic lupus erythematosus had been discovered in 1996, although this history apparently was taken from the Veteran. 

In June 2003, SSA awarded disability benefits to the Veteran.  The secondary diagnosis was systemic lupus erythematosus. 

In August 2003, the RO denied an application to reopen claims for service connection for lupus.  

In December 2005, the Veteran reported that lupus was first found in 1996 while training at Fort Leonard Wood, MO.  

An October 2006 report from Arthritis and Osteoporosis Clinic - Brazos contains an assessment of rheumatoid arthritis, history of systemic lupus erythematosus with a possible overlap syndrome, and xerostomia with possible Sjogren's overlap. 

In March 2010, the Veteran testified before the undersigned Veterans Law Judge that lupus arose between December 1995 and February 1996.  Symptoms included tenderness on the head, weakness, and skin lesions.  He testified that a skin biopsy was performed during basic training and he was told that lupus was found.  He recalled that he received steroid injections for lupus during active service.  

Although the STRs do not mention lupus, many STRs appear to be missing.  Post-service private medical reports suggest a history of lupus dating back to active military service or active duty for training.  The Veteran should therefore be examined to determine the nature and etiology of lupus.  

Genital Pain

A September 1995 enlistment examination report reflects that all systems were normal.  The Veteran completed a medical history questionnaire and checked "no" to a history of any health problem.  He entered active duty for training in December 1995.  His STRs for his initial active duty for training do not mention genital pain.  STRs for his subsequent active military service are missing. 

In December 2000, the Veteran requested service connection for genital pain.  In January 2002, the RO denied the claim

In February 2003, the Veteran reported that genital pain arose in 1996, in the military.  In August 2003, the RO denied an application to reopen a claim for service connection for genital pain.

In October 2005, the Veteran again requested service connection for genital pain.  In December 2005, he reiterated that the condition arose during active service.  

In March 2010, the Veteran testified before the undersigned Veterans Law Judge that genital pain arose during basic training.

Although the STRs do not mention genital pain, many STRs are missing.  The Veteran should be examined to determine the nature and etiology of his genital pain.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an appropriate examination to determine the nature and etiology of any respiratory condition.  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report.  

2.  Concurrent with the action requested above, the AMC should make arrangements for an examination by an appropriate physician to determine the nature and etiology of any spinal condition.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report.  

3.  Concurrent with the development requested above, the AMC should make arrangements for an examination of both knees.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the knees, and offer a diagnosis.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report.  

4.  Concurrent with the development requested above, the AMC should make arrangements for an examination of both feet.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the feet, and offer a diagnosis.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report.  

The physician should also examine the right foot for residuals of a claimed right 3rd metatarsal fracture.  The physician is asked to elicit a history of relevant symptoms from the Veteran, examine the right foot, and offer a diagnosis.  For any diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report.  

5.  Concurrent with the development requested above, the AMC should make arrangements for an examination to determine the nature and etiology of lupus.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  If lupus or other pathology is found, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition arose during or was otherwise caused by active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report.  

6.  Concurrent with the development requested above, the AMC should make arrangements for an examination to determine the nature and etiology of the Veteran's claimed genital pain.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  For any diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the condition was caused by or began during active duty for training or later active military service.  The physician should offer a rationale for any conclusion in a legible report.  

7.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



